                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK J. ELLERBE              :                 CIVIL ACTION
                                :
     v.                         :
                                :
THE PA GENERAL ASSEMBLY, THE PA :
ATTORNEY GENERAL, THE PA        :
GOVERNOR and SOUTHEASTERN       :
PENNSYLVANIA TRANSIT AUTHORITY :
(SEPTA)                         :                 NO. 19-3554

                                       ORDER

      NOW, this 28th day of August, 2019, upon consideration of plaintiff’s Application

to Proceed in District Court Without Prepaying Fees or Costs (Document No. 1) and his

pro se Complaint, it is ORDERED as follows:

      1.     Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED;

      2.     The Complaint is deemed filed; and

      3.     The Complaint is DISMISSED WITH PREJUDICE as frivolous.




                                       /s/ TIMOTHY J. SAVAGE J.
